 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   MARIA F.N.,                        )     NO. CV 18-4384-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18                                 PROCEEDINGS

19

20         Plaintiff filed a complaint on May 23, 2018, seeking review of

21   the Commissioner’s denial of benefits.   The parties consented to

22   proceed before a United States Magistrate Judge on June 17, 2018.

23   Plaintiff filed a motion for summary judgment on November 29, 2018.

24   Defendant filed a motion for summary judgment on February 8, 2019.

25   The Court has taken the motions under submission without oral

26   argument.   See L.R. 7-15; “Order,” filed May 29, 2018.

27   ///

28   ///
 1                                 BACKGROUND

 2

 3        Following a previous remand,1 an Administrative Law Judge (“ALJ”)

 4   examined the record and conducted a second hearing at which Plaintiff

 5   and a vocational expert testified (Administrative Record (“A.R.”) 458-

 6   89). The ALJ found that Plaintiff suffers from severe “lumbar spine

 7   degeneration and left knee joint arthritis,” but retains the residual

 8   functional capacity for a reduced range of light work (A.R. 461-62).

 9   According to the ALJ, Plaintiff’s capacity includes an ability to

10   “stand and/or walk for four hours and sit for six hours during an

11   eight-hour workday . . . [and Plaintiff] does not require an assistive

12   device for walking” (A.R. 462).   The ALJ discounted Plaintiff’s

13   testimony that her subjective symptomatology further reduces her

14   functional capacity (A.R. 463-66).

15

16        A vocational expert testified that a person having the residual

17   functional capacity the ALJ found to exist could perform Plaintiff’s

18   past relevant work as a sewing machine operator (A.R. 486-87).     The

19   ALJ relied on this testimony in finding Plaintiff not disabled (A.R.

20   467).

21

22                             STANDARD OF REVIEW

23

24        Under 42 U.S.C. section 405(g), this Court reviews the

25   Administration’s decision to determine if: (1) the Administration’s

26
          1
27             In Najera v. Colvin, CV 16-2442-E, this Court reversed
     in part a previous denial of benefits and remanded the matter for
28   further administrative proceedings.

                                          2
 1   findings are supported by substantial evidence; and (2) the

 2   Administration used correct legal standards.   See Carmickle v.

 3   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 4   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 5   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

 6   relevant evidence as a reasonable mind might accept as adequate to

 7   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

 8   (1971) (citation and quotations omitted); see also Widmark v.

 9   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

10

11         If the evidence can support either outcome, the court may

12         not substitute its judgment for that of the ALJ.   But the

13         Commissioner’s decision cannot be affirmed simply by

14         isolating a specific quantum of supporting evidence.

15         Rather, a court must consider the record as a whole,

16         weighing both evidence that supports and evidence that

17         detracts from the [administrative] conclusion.

18

19   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

20   quotations omitted).

21

22                                  DISCUSSION

23

24         After consideration of the record as a whole, Defendant’s motion

25   is granted and Plaintiff’s motion is denied.   The Administration’s

26   findings are supported by substantial evidence and are free from

27   ///

28   ///

                                        3
 1   material2 legal error.   Plaintiff’s contrary arguments are unavailing.

 2

 3   I.   Substantial Evidence Supports the Conclusion Plaintiff Can Work.

 4

 5        A social security claimant bears the burden of “showing that a

 6   physical or mental impairment prevents [her] from engaging in any of

 7   [her] previous occupations.”    Sanchez v. Secretary, 812 F.2d 509, 511

 8   (9th Cir. 1987); accord Bowen v. Yuckert, 482 U.S. 137, 146 n.5

 9   (1987).    Plaintiff must prove her impairments prevented her from

10   working for twelve continuous months.    See Krumpelman v. Heckler, 767

11   F.2d 586, 589 (9th Cir. 1985), cert. denied, 475 U.S. 1025 (1986).

12   Substantial evidence supports the conclusion that Plaintiff failed to

13   carry her burden in this case.    The Administrative Record contains

14   relevant evidence that “a reasonable mind might accept as adequate to

15   support [the] conclusion” that Plaintiff was not disabled from all

16   employment through the date of the ALJ’s decision.    See Richardson v.

17   Perales, 402 U.S. at 401 (9th Cir. 2006).

18

19        Dr. Payam Moazzaz, a consultative examining orthopedic surgeon,

20   opined Plaintiff has a residual functional capacity even greater than

21   the capacity the ALJ found to exist (A.R. 263).    Dr. Moazzaz’ opinion

22   furnishes substantial evidence supporting the conclusion Plaintiff can

23   work.    See Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007)

24   (examining physician’s opinion based on independent clinical findings

25

26
          2
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                         4
 1   constitutes substantial evidence to support a disability

 2   determination); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

 3   2001) (same).

 4

 5        Non-examining state agency physicians also opined Plaintiff has a

 6   residual functional capacity greater than the capacity the ALJ found

 7   to exist (A.R. 65, 73, 84, 94).   These non-examining physicians’

 8   opinions lend additional support to the ALJ’s findings.    See Andrews

 9   v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (where the opinions of

10   non-examining physicians do not contradict “all other evidence in the

11   record” an ALJ properly may rely on these opinions); Curry v.

12   Sullivan, 925 F.2d 1127, 1130 n.2 (9th Cir. 1990).

13

14        Medical testing, including x-rays and MRIs, suggest no more than

15   mild problems with Plaintiff’s back and left knee (A.R. 262, 286-87,

16   294, 297, 307, 322-25, 399-401, 406-08, 416-17, 739-40, 750).

17   Furthermore, examination reports reflect Plaintiff’s ability to walk

18   without an assistive device and with a “normal gait” (A.R. 260, 263,

19   852).

20

21        The vocational expert testified that a person with the residual

22   functional capacity the ALJ found to exist could perform Plaintiff’s

23   past relevant work as a sewing machine operator (A.R. 486-87).   This

24   testimony furnishes substantial evidence that there exist significant

25   numbers of jobs Plaintiff can perform.   See Barker v. Secretary, 882

26   F.2d 1474, 1478-80 (9th Cir. 1989); Martinez v. Heckler, 807 F.2d 771,

27   775 (9th Cir. 1986); see generally Johnson v. Shalala, 60 F.3d 1428,

28   1435-36 (9th Cir. 1995) (ALJ properly may rely on vocational expert to

                                        5
 1   identify jobs claimant can perform); 42 U.S.C. § 423(d)(2)(A); 20

 2   C.F.R. §§ 404.1520, 416.920.

 3

 4         To the extent the evidence of record is conflicting, the ALJ

 5   properly resolved the conflicts.    See Treichler v. Commissioner, 775

 6   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

 7   resolve conflicts and ambiguities in the record).    The Court must

 8   uphold the administrative decision when the evidence “is susceptible

 9   to more than one rational interpretation.”    Andrews v. Shalala, 53

10   F.3d at 1039-40.   The Court will uphold the ALJ’s rational

11   interpretation of the evidence in the present case notwithstanding any

12   conflicts in the record.

13

14   II.   The ALJ did not Materially Err in Discounting Plaintiff’s

15         Subjective Complaints.

16

17         Plaintiff challenges the legal sufficiency of the ALJ’s stated

18   reasons for discounting Plaintiff’s testimony concerning her

19   subjective symptomatology.     The Court discerns no material error.

20

21         An ALJ’s assessment of a claimant’s credibility is entitled to

22   “great weight.”    Anderson v. Sullivan, 914 F.2d 1121, 1124 (9th Cir.

23   1990); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).    Where, as

24   here, an ALJ finds that the claimant’s medically determinable

25   impairments reasonably could be expected to cause some degree of the

26   alleged symptoms of which the claimant subjectively complains, any

27   discounting of the claimant’s complaints must be supported by

28   specific, cogent findings.     See Berry v. Astrue, 622 F.3d 1228, 1234

                                          6
 1   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

 2   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

 3   (indicating that ALJ must offer “specific, clear and convincing”

 4   reasons to reject a claimant’s testimony where there is no evidence of

 5   “malingering”).3   An ALJ’s credibility finding “must be sufficiently

 6   specific to allow a reviewing court to conclude the ALJ rejected the

 7   claimant’s testimony on permissible grounds and did not arbitrarily

 8   discredit the claimant’s testimony.”   See Moisa v. Barnhart, 367 F.3d

 9   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

10   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

11   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

12   2016).4   As discussed below, the ALJ stated sufficient reasons for

13   deeming Plaintiff’s subjective complaints less than fully credible.

14   ///

15

16
           3
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d at 1102; Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir.
21   2014); Garrison v. Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir.
     2014); see also Ballard v. Apfel, 2000 WL 1899797, at *2 n.1
22   (C.D. Cal. Dec. 19, 2000) (collecting earlier cases). In the
     present case, the ALJ’s findings are sufficient under either
23   standard, so the distinction between the two standards (if any)
     is academic.
24
           4
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                        7
 1        The ALJ stressed that, in numerous respects, the objective

 2   medical evidence fails to support the claimed severity of Plaintiff’s

 3   subjective symptoms (A.R. 463-66).       An ALJ permissibly may rely in

 4   part on a lack of supporting objective medical evidence in discounting

 5   a claimant’s allegations of disabling symptomology.      See Burch v.

 6   Barnhart, 400 F.3d 676, 681 (2005) (“Although lack of medical evidence

 7   cannot form the sole basis for discounting pain testimony, it is a

 8   factor the ALJ can consider in his [or her] credibility analysis.”);

 9   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (same); see

10   also Carmickle v. Commissioner, 533 F.3d at 1161 (“Contradiction with

11   the medical record is a sufficient basis for rejecting the claimant’s

12   subjective testimony”); Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

13   2007), cert. denied, 552 U.S. 1141 (2008) (subjective knee pain

14   properly discounted where laboratory tests showed knee function within

15   normal limits); SSR 16–3p (“[O]bjective medical evidence is a useful

16   indicator to help make reasonable conclusions about the intensity and

17   persistence of symptoms, including the effects those symptoms may have

18   on the ability to perform work-related activities . . .”).      Although

19   inconsistencies between subjective symptom complaints and objective

20   medical evidence cannot be the sole basis for discounting a claimant’s

21   complaints, Burch v. Barnhart, 400 F.3d at 681, the ALJ did not

22   discount Plaintiff’s complaints solely on the basis that the

23   complaints were inconsistent with the objective medical evidence.

24

25        As the ALJ also indicated, Plaintiff’s testimony was inconsistent

26   with the observations of third party examiners (A.R. 464, 466).

27   Plaintiff testified she must use a cane whenever she walks (A.R. 54,

28   554).   Yet, as previously indicated, third party examiners reported

                                          8
 1   Plaintiff had a “normal gait” and walked without the need for an

 2   assistive device (A.R. 260, 263, 852).   An ALJ properly may discount a

 3   claimant’s assertions which are inconsistent with the observations of

 4   third parties.   See Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir.

 5   1999); Copeland v. Bowen, 861 F.2d 536, 541 (9th Cir. 1988); see also

 6   SSR 16-3p at *7.

 7

 8        As the ALJ also indicated, the treatment received by Plaintiff

 9   has been relatively conservative and there evidently was a lengthy (3

10   year) gap in her treatment (A.R. 463-66).   At times, Plaintiff took

11   only relatively mild medications for her allegedly disabling back and

12   knee pain (A.R. 259, 335, 356).5   Observations regarding the

13   relatively conservative nature of a claimant’s treatment properly may

14   factor into the evaluation of a claimant’s credibility.   See

15   Tommasetti v. Astrue, 533 F.3d at 1039-40; Parra v. Astrue, 481 F.3d

16   at 751; Osenbrock v. Apfel, 240 F.3d 1157, 1166 (9th Cir. 2001); see

17   also Burch v. Barnhart, 400 F.3d at 681 (unexplained failure to seek

18   medical treatment may discredit a claimant’s allegations of disabling

19   symptoms); Chavez v. Department of Health and Human Services, 103 F.3d

20   849, 853 (9th Cir. 1996) (failure to seek “further treatment” for back

21

22
          5
               One doctor did recommend surgery on Plaintiff’s left
23   knee (A.R. 398). However, the ALJ properly rejected the validity
     of this recommendation, stating legally sufficient reasons for
24   doing so (A.R. 465). See Smolen v. Chater, 80 F.3d at 1285 (ALJ
25   may reject uncontradicted opinion of a treating physician by
     stating “clear and convincing” reasons that are based on
26   substantial evidence in the record); Winans v. Bowen, 853 F.2d
     643, 647 (9th Cir. 1987) (ALJ may reject the contradicted opinion
27   of a treating physician by stating “specific, legitimate” reasons
     for doing so that are based on substantial evidence in the
28   record).

                                        9
 1   problem among specific findings justifying rejection of claimant’s

 2   excess pain testimony).

 3

 4        The ALJ also pointed out evidence that Plaintiff’s pain may be

 5   adequately controlled with medication (A.R. 464; see also A.R. 845).

 6   See Warre v. Commissioner, 439 F.3d 1001, 1006 (9th Cir. 2006)

 7   (“Impairments that can be controlled effectively with medication are

 8   not disabling for the purpose of determining eligibility for SSI

 9   benefits.”) (citations omitted); see also   20 C.F.R. §§

10   404.1529(c)(3), 416.929(c)(3) (effectiveness of medication and

11   treatment is a relevant factor in determining the severity of a

12   claimant’s symptoms); Tommasetti v. Astrue, 533 F.3d at 1040 (a

13   favorable response to treatment can undermine a claimant’s complaints

14   of debilitating pain or other severe symptoms); Morgan v.

15   Commissioner, 169 F.3d 595, 599 (9th Cir. 1999) (ALJ properly

16   discredited claimant’s subjective complaints by citing physician’s

17   report that symptoms improved with medication); Tidwell v. Apfel, 161

18   F.3d 599, 602 (9th Cir. 1999) (ALJ did not err in considering that

19   medication “aided” claimant’s symptoms in assessing claimant’s

20   credibility).

21

22        To the extent one or more of the ALJ’s stated reasons for

23   discounting Plaintiff’s credibility may have been invalid, the Court

24   nevertheless would uphold the ALJ’s credibility determination under

25   the circumstances presented.   See Carmickle v. Commissioner, 533 F.3d

26   at 1162-63 (despite the invalidity of one or more of an ALJ’s stated

27   reasons, a court properly may uphold the ALJ’s credibility

28   determination where sufficient valid reasons have been stated).    In

                                        10
 1   the present case, the ALJ stated sufficient valid reasons to allow

 2   this Court to conclude that the ALJ discounted Plaintiff’s credibility

 3   on permissible grounds.   See Moisa v. Barnhart, 367 F.3d at 885.   The

 4   Court therefore defers to the ALJ’s credibility determination.   See

 5   Lasich v. Astrue, 252 Fed. App’x 823, 825 (9th Cir. 2007) (court will

 6   defer to Administration’s credibility determination when the proper

 7   process is used and proper reasons for the decision are provided);

 8   accord Flaten v. Secretary of Health & Human Services, 44 F.3d 1453,

 9   1464 (9th Cir. 1995).6

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

25         6
               The Court need not and does not determine whether
26   Plaintiff’s subjective complaints are credible. Some evidence
     suggests that those complaints may be credible. However, it is
27   for the Administration, and not this Court, to evaluate the
     credibility of witnesses. See Magallanes v. Bowen, 881 F.2d 747,
28   750, 755-56 (9th Cir. 1989).

                                        11
 1                                  CONCLUSION

 2

 3        For all of the foregoing reasons,7 Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: March 4, 2019.

10
                                                  /s/
11                                          CHARLES F. EICK
                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24
          7
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                        12
